MEMORANDUM**
Kenneth Grays, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
We construe the judgment as a dismissal without prejudice. See Trimble v. City of Santa Rosa, 49 F.3d 583, 585 (9th Cir.1995) (per curiam). The district court properly dismissed Grays’ action, because, if successful, it would necessarily implicate the validity of his continued confinement, and he fails to prove that his conviction has been favorably terminated. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994).
Grays’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.